          Case 1:10-cv-07547-KMW Document 191 Filed 10/03/18 Page 1 of 2

                                                                            USDSSDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
----------------------------------------------------X                       DOC#:-----,----
S.A.R.L. GALERIE ENRICO NAVARRA                                             DATE FILED: I O 3 /        l ,1
AND ENRICO NAVARRA,

                           Plaintiffs,                                              10-CV-7547 (KMW)
                                                                                         ORDER
         -against-

MARLBOROUGH GALLERY, INC.,
PHILIPPE KOUTOUZIS, and PIERRE
LEV AI,

                           Defendants.
------------------------------------------.---------X
KIMBA M. WOOD, District Judge:

        Plaintiffs S.A.R.L. Enrico Navarra and Enrico Navarra (collectively, "Plaintiffs") brought

suit against Marlborough Gallery, Inc. ("Marlborough"), Marlborough's director for Asia,

Philippe Koutouzis ("Koutouzis"), and Marlborough's president, Pierre Levai ("Levai")

(collectively, "Defendants") seeking damages for tortious interference with contract, as well as

aiding and abetting the same tortious interference. On April 5, 2017, this Court granted

summary judgment in favor of the Defendants. (ECF No. 186.) With respect to Koutouzis, this

Court concluded Plaintiffs' claim was untimely. (ECF No. 186, at 8-11.) With respect to

Marlborough and Levai, this Court concluded Plaintiffs failed to present a triable issue of fact as

to whether Marlborough and Levai acted deliberately to induce Mr. Chu to breach his contract

with Plaintiffs. (ECF No. 186, at 11-15.) After final judgment was entered on April 6, 2017,

Plaintiffs appealed to the Second Circuit. (ECF No. 188.) 1 On September 21, 2018, the Second

Circuit vacated the judgment and remanded the case for further proceedings. (ECF No. 190.)


1Plaintiffs ultimately withdrew the portion of their appeal challenging the dismissal of their claim against
Routouzis. {£CJ;' N6. IR9.)
         Case 1:10-cv-07547-KMW Document 191 Filed 10/03/18 Page 2 of 2



Specifically, the Second Circuit held that Plaintiffs presented a triable issue of fact as to whether

Marlborough and Levai acted deliberately to induce Mr. Chu to breach his contract with

Plaintiffs. (ECF No. 190, at 4-8.)

        The Court orders the remaining parties to submit a joint status letter regarding the issues

the Court must decide on remand and what further proceedings are necessary. If Marlborough

and Levai intend to renew their motion for summary judgment, this letter shall include a briefing

schedule regarding that motion. The parties shall submit this letter no later than October 15,

2018.

               SO ORDERED.

DATED:         New York, New York
               October 1, 2018



                                                                   KIMBA M. WOOD
                                                                United States District Judge




                                                   2
